This cause presents a review of an award of the State Industrial Commission.
The petitioner urges that the evidence failed to show that the claimant was an employee of the petitioner. The evidence shows that the claimant, together with his father and brother-in-law, were working at the petitioner's cotton gin, and that for their work they jointly received $4 per bale for cotton ginned, and that the money was then divided among themselves.
The petitioner offered no evidence before the Commission.
In the case of Federal Mining  Smelting Co. v. Thomas,99 Okla. 24, 225 P. 976, this court held:
"Whether a workman is an employee or an independent contractor is a question of fact *Page 57 
upon which the judgment of the Industrial Commission is conclusive, where the facts are in dispute. It only becomes a question of law when no other inference can reasonably be drawn from the facts than that the workman was an independent contractor. The decision of the Commission that the workman is an employee and not an independent contractor is conclusive where the facts are in dispute."
The award of the Commission is affirmed.
CLARK, V. C. J., and RILEY, HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur.
Note. — See L. R. A. 1916A, 118, 247; L. R. A. 1917D, 148; L. R. A. 1918F, 206; 28 R. C. L. 762; R. C. L. Perm. Supp. p. 6203; R. C. L. Pocket Part, title "Workmen's Compensation Acts," § 57.